ALLOWABILITY NOTICE
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Allowance of claim 1 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “wherein the nozzle changer is accommodated, in the rest position and the setup position, in a first drawer, and the first drawer is movable from the protective enclosure into the setup position, outside the protective enclosure, and the nozzle changer is accommodated, in the nozzle changing position, in a second drawer, the second drawer disposed within the first drawer in the rest position, the second drawer being moveable between the nozzle changing position and the rest position.”,  as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/1/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761